PD-0859-15




                                                      RECEIVED
     A D9- /& 06/7$ d Aartfl)J>/&/>£                     JUL - 6 2015
           't$~~oo%y    $7%?gri}t                       CAROL ANNE HARLEY
                                                        CLERK OF THE COURT
                                                       NINTH COURT OF APPEALS




££/?/£?/&££ 0Pj0fiA&i&/cydil/tf p a£,//c/, #&j&n/h/jgj


*&&***&/* &>/S,        COURTOFCRWAUPPEALS
                            JUL I0 2i;i5

                          Abel Acosta, Clerk



                                               COURT HFOBIMINAI APPEALS
                                                     JUL 09 2015